EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Attorney Kirt Iverson on 3/29/2021.
In claims: Please replace current amendment with below amendment:

















1. (Canceled)  


one or more computer processors; 
one or more computer memories; 
one or more modules incorporated into the one or more computer memories, the one or more modules configuring the one or more computer processors to perform operations comprising: 
detecting that a plurality of users has selected a content item associating a characteristic with the content item, the characteristic determined based on information gathered about the plurality of users, the information including an industry to which belong, wherein the industry is determined based on a plurality of profiles of the plurality of users;
storing the characteristic as metadata related to a social networking system; 
periodically executing a scoring function to produce a popularity score for a plurality of content items within a category associated with the characteristic, the plurality of content items including the content item; and 
based on a determination that a user has accessed a networking site and registered an interest in the characteristic, transmitting at least a subset of the plurality of content items to a AMENDMENT AND RESPONSE UNDER 37 C.F.R. § 1.116Page 3Title: SEGMENTATION OF PROFESSIONAL NETWORK UPDATE DATAclient device for presentation to the user in a user interface in descending order, each content item of the at least the subset of the plurality of content items and ranked among other content items of the plurality of content items according to the popularity score such that content items of the plurality of content items having higher ranks and associated with the characteristic appear earlier within a presentation to the user at the social networking system.

3-6. (Canceled)  

7. (Previously Presented) The system of claim 2, the operations further comprising categorizing the content item in an industry category based on the metadata.  

8. (Previously Presented) The system of claim 2, the operations further comprising storing user input associated with the content item as additional metadata associated with the content item and wherein producing of the popularity scores is further based on the additional metadata.  

9. (Currently Amended) A method comprising: 
incorporating one or more modules into one or more computer memories, the one or more modules configuring one or more computer processors to perform operations, the operations comprising: 
detecting that a plurality of users has selected a content item associating a characteristic with the content item, the characteristic determined based on information gathered about the plurality of users, the information including an industry to which belong, wherein the industry is determined based on a plurality of profiles of the plurality of users;
related to [[with]] the content item in one or more databases of [[the]] a social networking system;
periodically executing a scoring function to produce a popularity score for [[the]] a plurality of content items within a category associated with the characteristic, the plurality of content items including the content item; and 
based on a determination that a user has accessed a networking site and registered an interest in the characteristic, transmitting at least a subset of the plurality of content items to a  client device for presentation to the user in a user interface in descending order, each content item of the at least the subset of the plurality of content items and ranked among other content items of the plurality of content items according to the popularity score such that content items of the plurality of content items having higher ranks and associated with the characteristic appear earlier within a presentation to the user at the social networking system.  

10.-13. (Canceled)  

14. (Previously Presented) The method of claim 9, the operations further comprising categorizing the content item in an industry category based on the metadata.  

15. (Previously Presented) The method of claim 9, the operations further comprising storing user input associated with the content item as additional metadata 

16. (Currently Amended) A non-transitory machine readable storage medium storing a set of instructions that, when executed by one or more processors, cause the one or more processors to perform operations, the operations comprising: 
detecting that a plurality of users has selected a content item associating a characteristic with the content item, the characteristic determined based on information gathered about the plurality of users, the information including an industry to which belong, wherein the industry is determined based on a plurality of profiles of the plurality of users;
storing the characteristic as metadata related to [[with]] the content item in one or more databases of [[the]] a social networking system; 
periodically executing a scoring function to produce  a popularity score for a plurality of content items within a category associated with the characteristic, the plurality of content items including the content item; and 
based on a determination that a user has accessed a networking site and registered an interest in the characteristic, transmitting at least a subset of the plurality of content items to a  client device for presentation to the user in a user interface in descending order, each content item of the at least the subset of the plurality of content items and ranked among other content items of the plurality of content items according to the popularity score such that content items of the plurality of content items having higher ranks and associated with the characteristic appear earlier within a presentation to the user at the social networking system.

17.-20. (Canceled)  
  
21. (Previously Presented) The non-transitory machine readable storage medium of claim 16, the operations further comprising categorizing the content item in an industry category based on the metadata.  

22. (Previously Presented) The system of claim 8, wherein the user input associated with the content item comprise liking, sharing, saving, commenting, and voting.  

23. (Currently Amended) The method 
AMENDMENT AND RESPONSE UNDER 37 C.F.R. § 1.116Page 6Application Number: 15/633,038Dkt: 3080.005US3Filing Date: June 26, 2017
24. (Previously Presented) The non-transitory machine readable storage medium of claim 16, wherein the user input associated with the content item comprise liking, sharing, saving, commenting, and voting.  

25. (Previously Presented) The system of claim 2, the operations further comprising detecting the industry in which a second subset of the plurality of users have indicated an interest.  

26. (Previously Presented) The method of claim 9, the operations further comprising detecting the industry in which a second subset of the plurality of users have indicated an interest.  

27. (Previously Presented) The non-transitory machine readable storage medium of claim 16, the operations further comprising detecting the industry in a second subset of the plurality of users have indicated an interest.  

28. (Previously Presented) The system of claim 2, the operations further comprising determining the industry based on a set of skills that a first subset of the plurality of users have specified in their profiles.  

29. (Previously Presented) The method of claim 9, the operations further comprising determining the industry based on a set of skills that a first subset of the plurality of users have specified in their profiles.  

30. (Previously Presented) The non-transitory machine readable storage medium of claim 16, the operations further comprising determining the industry based on a set of skills that a first subset of the plurality of users have specified in their profiles.  



32. (Canceled)  

33. (Previously Presented) The non-transitory machine readable storage medium of claim 27, the operations further comprising receiving from the second subset of the plurality of users an indication of an interest in the industry.














Allowable Subject Matter
Claims 2, 7-9, 14-16, 21-31, 33 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
storing the characteristic as metadata related to the content item in one or more databases of a social networking system, the information including an industry to which the plurality of users belong, wherein the industry is determined based on a plurality of profiles of the plurality of users; periodically executing a scoring function to produce a popularity score for a plurality of content items within a category associated with the characteristic, the plurality of content items including the content item; and based on a determination that a user has accessed a networking site and registered an interest in the characteristic, transmitting at least a subset of the plurality of content items to a  client device for presentation to the user in a user interface in descending order, each content item of the at least the subset of the plurality of content items meeting a minimum popularity threshold and ranked among other content items of the plurality of content items according to a popularity score such that content items of the plurality of content items having higher ranks and associated with the characteristic appear earlier within a presentation to the user at the social networking system (in claims 2, 9, 16).





Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAM-Y T TRUONG whose telephone number is (571)272-4042.  The examiner can normally be reached on (571) 272 4042.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on (571) 272 4046.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CAM Y T TRUONG/           Primary Examiner, Art Unit 2169